MEMORANDUM DECISION                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),                                   Mar 28 2017, 10:01 am

this Memorandum Decision shall not be                                         CLERK
                                                                          Indiana Supreme Court
regarded as precedent or cited before any                                    Court of Appeals
                                                                               and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cathy M. Brownson                                        Curtis T. Hill, Jr.
Coots Henke & Wheeler, PC                                Attorney General of Indiana
Carmel, Indiana                                          Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of B.B. (Minor                             March 28, 2017
Child)                                                   Court of Appeals Case No.
                                                         29A04-1610-JC-2453
J.B. (Father),
                                                         Appeal from the Hamilton Circuit
Appellant-Respondent,                                    Court
        v.                                               The Honorable Paul A. Felix,
                                                         Judge
The Indiana Department of                                The Honorable Todd L. Ruetz,
Child Services,                                          Magistrate

Appellee-Petitioner.                                     Trial Court Cause No.
                                                         29C01-1602-JC-216



Riley, Judge.



Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017             Page 1 of 20
                                   STATEMENT OF THE CASE
[1]   Appellant-Respondent, J.B. (Father), appeals the trial court’s Order

      adjudicating his minor child, B.B. (Child), as a Child in Need of Services

      (CHINS).


[2]   We affirm.


                                                         ISSUE
[3]   Father raises one issue on appeal, which we restate as follows: Whether the

      trial court erred in adjudicating the Child as a CHINS.


                         FACTS AND PROCEDURAL HISTORY
[4]   Father and A.B. (Mother) are married and reside in Fishers, Hamilton County,

      Indiana. 1 Together, they are the biological parents of a son, Be.B., born on

      August 21, 2014; and a daughter, the Child, born on February 6, 2016. Father

      and Mother also each have a child from prior relationships: Father’s son, E.S.,

      born on August 10, 2002; and Mother’s son, J.C., born on February 13, 2001.

      Mother has custody of J.C., whereas Father had no significant involvement in

      E.S.’s life until E.S. was approximately fourteen years old.


[5]   Mother has a long history of mental illness, which has resulted in numerous

      hospitalizations and involuntary commitments. Her diagnoses include




      1
          Mother is not a party to this appeal. Facts pertaining to Mother are included as necessary.


      Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017             Page 2 of 20
      schizoaffective disorder, psychosis, depression, post-traumatic stress disorder

      due to being raped, and factitious disorder. Mother’s “episodes take[] many

      forms, and [they] come[] and go.” (Appellant’s App. Vol. II, p. 48). At some

      point during these proceedings, Mother was involuntarily and indefinitely

      committed through Aspire Indiana, Inc. (Aspire), pursuant to which Mother is

      required to regularly attend therapy and to receive her medications via

      involuntary injection if she refuses to take them as prescribed.


[6]   Mother’s chronic mental health issues have also raised safety concerns

      regarding her ability to parent. In October of 2013, the Hamilton County office

      of the Indiana Department of Child Services (DCS) removed Mother’s oldest

      child, J.C., from the home. Following J.C.’s adjudication as a CHINS,

      reunification efforts were undertaken, and J.C. was successfully returned home

      with the case closing in July of 2014. However, following the birth of Be.B. in

      August of 2014, Father and Mother became stressed with parenting in light of

      Mother’s mental health issues. As a result, for the first few months of Be.B.’s

      life, J.C. often acted as the primary caregiver. In approximately October of

      2014, Father sought help from the family’s church congregation, and Ja.C. and

      T.C. (Foster Parents) provided assistance. By January of 2015, the Foster

      Parents had full-time custody of Be.B. under an informal “temporary care”

      agreement executed by Father, Mother, and the Foster Parents. (Appellant’s

      App. Vol. II, p. 43).


[7]   On July 23, 2015, Mother was hospitalized for her mental health issues, at

      which point DCS again became involved with the family. DCS reported

      Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 3 of 20
      concerns of Father’s inability to care for the children on his own. The next day,

      DCS officially removed J.C. and Be.B. from Father and Mother’s custody, and

      they were subsequently adjudicated as CHINS. While DCS placed Be.B. in the

      care and custody of Foster Parents, it is unclear where J.C. was placed.

      Thereafter, DCS provided services to the parents designed to reunify them with

      the children. In October of 2015, Mother was again hospitalized as “her

      episodes became more frequent.” (Appellant’s App. Vol. II, p. 48).


[8]   In November of 2015, as part of the CHINS proceedings concerning J.C. and

      Be.B., both Father and Mother were ordered to undergo a parenting

      assessment. This parenting assessment gave rise to concerns about Father’s

      insight into Mother’s mental health issues and about his relationship with

      Mother and the Children. Because of these concerns, along with the fact that

      Father refused to participate in certain aspects of the assessment, a psychiatric

      evaluation was ordered. Although Father did not complete a psychiatric

      evaluation, he did eventually undergo a psychological evaluation.


[9]   On February 6, 2016, Mother gave birth to the Child—approximately four

      weeks before her due date. For reasons unknown, the Child was born in

      respiratory distress and had to be intubated and placed on a ventilator in the

      neonatal intensive care unit (NICU) at Community North Hospital in

      Indianapolis. By the next day, the Child had improved drastically and was

      removed from the ventilator.




      Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 4 of 20
[10]   Because of its open CHINS case with the Child’s siblings, along with reported

       concerns of parental neglect concerning the Child, on February 7, 2016, a DCS

       family case manager went to Community North Hospital to check on the Child.

       DCS observed the Child in the NICU and noted that she “looked healthy.”

       (Appellant’s App. Vol. II, p. 21). A nurse reported to DCS that, despite being

       medically able to do so, Mother had not left her bed since giving birth and,

       therefore, had not been to the NICU to see the Child; nor had Mother asked

       about the Child’s well-being. The nurse stated that Father had seen the Child

       only once because, even though Mother was stable and the Child had been in

       critical condition, Father “treated [Mother] like a child” and refused to leave

       her side. (Tr. p. 14). Thereafter, DCS visited with Father and Mother.

       According to DCS, Mother was lying in bed, which was covered in blood.

       Father, who had been asleep when the family case manager walked into the

       room, did not speak. However, both parents submitted to a drug screen at

       DCS’s request; the results were negative.


[11]   Mother was discharged from the hospital on February 8, 2016. During the

       three days that Mother was in the hospital, she saw the Child only once for a

       few minutes. During that brief visit to the NICU, Mother “continuously

       reach[ed]” for Father, which indicated to the nurse a co-dependent relationship.

       (Appellant’s App. Vol. II, p. 21). Father went to the NICU a total of three

       times to see the Child prior to Mother’s discharge. When DCS subsequently

       followed up with hospital staff, the nurses reported that Mother refused to

       shower, care for herself, or leave her bed in order to use the restroom. Instead


       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 5 of 20
       of performing her own pericare (such as using “the pads[] and undergarments”

       to contain the postpartum bleeding) or allowing the nurses to assist her with

       such, Mother “would wipe her hands between her legs, in her blood, and then

       wipe it on the nurses.” (Appellant’s App. Vol. II, p. 21; Tr. p. 5). DCS also

       learned that, after rubbing her hands between her legs, Mother would spit into

       her bloody hands, rub them together, and attempt to convince the nurses that

       she was spitting up blood or that her throat was bleeding. Additionally, Mother

       dramatically complained of persistent pain and an inability to walk. The nurses

       examined each of Mother’s perceived ailments and discovered no medical

       issues. Furthermore, although Mother’s doctor reassured her that there was no

       reason for concern, Mother expressed a fear that her blood pressure would

       “skyrocket” if she were to stand up. (Appellant’s App. Vol. II, p. 22). At

       Mother’s insistence, a catheter was inserted. Despite the nurses’

       admonishments, Father and Mother repeatedly turned on the valve to allow

       oxygen to flow into the room, purportedly because Mother was dizzy and

       lightheaded. Multiple nurses opined to DCS that Mother would not be capable

       of providing care for a newborn.


[12]   DCS additionally spoke with the parents’ home-based caseworker in their

       ongoing CHINS case, who stated that she did not believe Mother would be able

       to care for a newborn. Although Mother’s therapist from Aspire noted that

       Mother had demonstrated improvement in the preceding weeks, DCS consulted

       the monthly report from Aspire, which stated that Mother maintains child-like

       tendencies and lacks the motivation to complete activities of daily living. The


       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 6 of 20
       report further expressed that Father appears to lack knowledge regarding the

       severity of Mother’s mental illness.


[13]   On February 11, 2016, DCS interviewed Father and Mother at their home.

       Father informed DCS that although he had not accepted any fares in the

       previous month as a driver for Uber, he had recently secured employment

       delivering pizzas and expected to work on Thursday, Friday, and Saturday

       evenings. In discussing their plan for the Child upon her discharge from the

       NICU, Father indicated that Mother would care for the Child while he was at

       work. In addition to applying to have child care one day per week, Father

       indicated that his aunt would be willing to babysit if he and Mother ever

       wanted to go out for a date night. The next day, DCS returned to Father and

       Mother’s home to notify them that, due to the reports received from the

       hospital staff, it would be taking the Child into custody. Both Father and

       Mother claimed that the nurses were lying about Mother’s conduct.


[14]   On February 16, 2016, the Indiana Department of Child Services (DCS) filed a

       petition alleging the ten-day-old Child to be a CHINS. The CHINS petition

       alleged that the Child “needs care, treatment, or rehabilitation that the Child is

       not receiving and is unlikely to be provided or accepted without the coercive

       intervention of the [c]ourt.” (Appellant’s App. Vol. II, p. 16). In support of

       this, DCS cited Mother’s history of mental health problems, including

       hospitalizations and commitments; Mother’s bizarre behavior in the hospital

       and refusal to care for herself; Father’s failure to demonstrate an understanding

       of the severity of Mother’s mental health issues and his plans to leave the Child

       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 7 of 20
       in Mother’s care; the hospital staff’s concerns about Mother’s ability to take

       care of a newborn; and the parents’ prior CHINS cases.


[15]   On February 17, 2016, the trial court conducted a detention hearing and

       appointed separate counsel to represent Father and Mother. The trial court also

       appointed guardians ad litem (GAL) for both Mother and the Child. In a

       subsequent order, the trial court found that there was probable cause to believe

       the Child to be a CHINS and determined that DCS’s detention of the Child was

       necessary for the Child’s protection. The following day, the Child was

       discharged from the NICU and was placed in the home of Foster Parents. On

       February 25, 2016, the trial court held an initial hearing, during which both

       parents denied the allegations raised in the CHINS petition.


[16]   Over the next several months, Father and Mother participated in a variety of

       services provided by DCS. Mother was compliant with her mental health

       treatment through Aspire, even reaching the point where she was voluntarily

       taking her medication and no longer required injections. The parents

       participated in both individual and family therapy sessions, home-based case

       management, and regular visitation with the children. Although visitations

       were fully supervised at first, Father and Mother eventually gained

       unsupervised, overnight visits with J.C., Be.B., and the Child—with service

       providers only “pop[ping] in” to check on everyone. (Tr. p. 78). In fact, the

       visitation supervisors specifically noted that they never had to intervene

       regarding Father or Mother’s parenting skills. By the summer of 2016, the

       service providers were reporting to DCS that they had no safety concerns with

       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 8 of 20
       respect to returning all three children back home. On July 28, 2016, J.C. was

       placed in the home for a trial home visit. Then, on August 4, 2016, Father’s

       fourteen-year-old son, E.S., moved in with Father and Mother on a trial basis

       following the death of E.S.’s mother.


[17]   A few days before the scheduled fact-finding hearing on the Child’s pending

       CHINS adjudication, on August 26, 2016, DCS filed a Motion to Terminate

       Jurisdiction and Discharge the Parties. According to DCS, “[t]he conditions

       leading to the filing of this cause of action have been resolved without need for

       further involvement of [the] [c]ourt’s intervention.” (Appellant’s App. Vol. II,

       p. 36). At the fact-finding hearing on August 29, 2016, DCS reiterated that the

       case should be dismissed because Father and Mother can provide for all the

       Child’s needs without the court’s coercive intervention. DCS presented

       evidence that Father and Mother “do a great job of managing the four kids.”

       (Tr. p. 129). In addition to Mother’s compliance with her mental health plan,

       the therapeutic visitation supervisor (who is also a therapist) testified that she

       had worked with Father regarding “psychoeducation about mental health

       diagnoses and symptoms” and described that they “developed a safety plan that

       involved [Father] and involved [Mother] in terms of [Mother’s] own health and

       needs and potential signs or concerns and how to address them before they

       became a safety concern.” (Tr. p. 146). Notwithstanding her belief that the

       children should be returned home and would be safe in their parents’ care, the

       visitation supervisor testified that the family would be “in need of ongoing

       occasional therapy.” (Tr. p. 142). Mother’s therapist testified that Mother


       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 9 of 20
       would continue to receive therapy and other services through Aspire even after

       the end of DCS’s involvement, and any failure to comply with her treatment

       would result in involuntary hospitalization. At the time of the fact-finding

       hearing, Father had only recently completed a psychological evaluation, so the

       results were not yet available.


[18]   Contrary to the evidence presented by DCS, the GAL submitted his report into

       evidence, which expressed concerns with DCS’s efforts to fast-track the return

       of the children to Father and Mother’s care. Although the GAL was amenable

       to introducing the children back into the home on a trial basis, it opposed

       DCS’s motion to dismiss the CHINS petition for the Child; the GAL stated that

       he


               can understand their position if they are just taking the last few
               months [into] account, however this family has a history with
               DCS dating back to 2013 and the GAL is taking [into]
               consideration the entire picture. The GAL’s hope and goal is
               that this is the last time DCS will ever need to be involved with
               this family. These children deserve permanency and stability and
               with [Be.B.] and [the Child] being so young, the GAL believes
               it’s in their best interests for the transition to be [a] slow and
               steady transition versus one that is fast and ends up being too
               much for everyone and the children have to be removed yet
               again. Since the end of July [2016,] the family has gone from
               zero children living in the home, to now two teenage boys, and
               potentially a toddler and infant in the very near future.

               The GAL is gravely concerned that going from zero to four
               children in a month, with a family that has had trouble caring for
               one toddler, is too much too fast and would recommend the
               transition be slower. The GAL would suggest it go from two

       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 10 of 20
        children to three, then three children to four over the course of
        [sixty to ninety] days. The GAL believes [Be.B.] should be the
        last child transitioned back [into] the home since he has such a
        strong bond and spent most of his life with the [Foster Parents], it
        would be more detrimental for him if the [trial home visit] was
        not successful. Finally, [the Child] is younger and the bond with
        [Mother] and [Father] is still being established so the time with
        [the Child] is more beneficial now . . . .


(Appellant’s App. Vol. II, pp. 51-52). The GAL noted concerns of Mother’s

recurring mental health episodes, albeit conceding that Mother had

demonstrated improvement in her parenting skills and did not exhibit any

physical danger. The GAL also emphasized Father’s inconsistency in being a

parent—specifically mentioning his tendency to abandon his children when

they need him. With particular respect to the Child, the GAL posited:

        The GAL is in favor of reunification and wants everyone
        involved to be in the best position possible for it to be successful
        and most importantly, for it to be permanent. With the extra
        time that has passed because of the [c]ourt’s intervention, the
        GAL is now comfortable agreeing to a [trial home visit] for [the
        Child]. (Prior, the GAL was reluctant, but agreeable to the [trial
        home visit] for [the Child], but when the ultimatum was given
        [by DCS] that it was for both children, then the GAL did not
        agree.)

        However, the GAL would request that the [trial home visit] be
        contingent upon [the Child] being weighed at her doctor’s office
        before the [trial home visit] begins and that [the Child] be
        weighed again by the same facility, using the same scale
        immediately prior to any review by the [c]ourt of the [trial home
        visit]. The GAL is concerned about the nutrition [the Child] will
        receive once returned to the care of [Mother] and [Father]

Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 11 of 20
               because they have indicated they want to begin [the Child] on an
               “organic” formula. The internet concoction formula they were
               giving [Be.B.] when [Be.B.] arrived in the care of the [Foster
               Parents] resulted in him being undernourished. Given [the
               Child’s] medical concerns at birth, the GAL wants to make sure
               she receives the proper medical treatment and nutrition.

               With the questionable honesty displayed by [Father] and
               [Mother] regarding [J.C.’s] high school,[2] the GAL is concerned
               that they could manipulate the status of a [t]rial [h]ome [v]isit to
               the detriment of [the Child’s] health. [The Child] is defenseless
               and the GAL believes some monitoring will be necessary to
               ensure her safety.


       (Appellant’s App. Vol. II, p. 54).


[19]   Prior to concluding the hearing, the trial court denied DCS’s motion to dismiss

       the CHINS action for the Child. The trial court indicated that it found the

       evidence established that “the continued intervention and oversight of the

       [c]ourt is necessary.” (Tr. p. 153). The trial court remarked that it was

               alarmed at the fact [that DCS] still does not have some safety
               concerns. Even [while] waiting for the parties to enter the
               courtroom today, [Father] is still arm-in-arm with [Mother]
               guiding and assisting her into the courtroom today. I don’t know
               how possibly she can take care of four children, let alone one or




       2
          As noted in his report, the GAL believed that Father and Mother were manipulating J.C. to “do whatever
       is ‘easiest’ for everyone [else] even if it’s not what [J.C.] wants.” (Appellant’s App. Vol. II, p. 40). For
       instance, the GAL noted that despite J.C.’s desire to remain at Hamilton Southeastern High School and the
       parents’ repeated assurances to the GAL that they would maintain this enrollment, Father and Mother
       withdrew J.C. from his high school within four days of commencing the trial home visit in order to send him
       to a closer school where J.C. had previously encountered problems.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017          Page 12 of 20
        two under the circumstances that have been presented and with
        what the [GAL] is reporting.


(Tr. p. 98). On September 8, 2016, the trial court issued an Order adjudicating

the Child as a CHINS. In support of its adjudication, the trial court found as

follows:

        a. Continued intervention is necessary to protect the Child;


        b. The Child has not been in the home with Mother and Father
           on a daily basis since her removal on February 12, 2016;


        c. Mother has a history of mental health needs;


        d. The DCS had a prior case in 2013 involving the Child’s
           sibling;


        e. Mother and Father are currently ordered to participate in
           services under a dispositional decree relating to the Child’s
           siblings;


        f. The family has been provided with multiple services and
           Father has failed to complete a psychological evaluation
           previously ordered;


        g. Mother needs to continue psychological treatment and is
           currently ordered to do so under an involuntary commitment
           and working with Aspire;


        h. Mother was compliant with medications and treatment at the
           time of the Child’s birth and was still unable to care for the
           Child;

Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 13 of 20
                i. Mother is subject to removal from the home of the Child
                   under the involuntary commitment if she fails to comply with
                   the court orders in that matter;


                j. In August 2016, the DCS received a new report regarding
                   abuse of the Child while in Mother and Father’s care and
                   Mother admitted that the Child hit her head while being
                   bathed in the kitchen sink.[3]


       (Appellant’s App. Vol. II, pp. 59-60).


[20]   On September 12, 2016, the trial court ordered the Child to begin a trial home

       visit with Father and Mother. On September 28, 2016, the trial court held a

       dispositional hearing, and on October 4, 2016, the trial court issued its

       Dispositional Order. The trial court ordered the Child to remain under DCS’s

       supervision and directed Father and Mother to comply with any services

       recommended by DCS under a parental participation plan. 4




       3
         We note that the evidence surrounding this finding is limited. It seems that Mother was bathing the Child
       in a tub within the kitchen sink, and somehow the Child slipped or fell. A full skeletal scan revealed no
       injuries. Although the evidence is sparse, it appears that, at this time, the relationship between the parents
       and the Foster Parents had significantly deteriorated, and there were multiple reports of abuse/neglect filed
       with DCS against both Father/Mother and the Foster Parents.
       4
         After this appeal was filed, on December 5, 2016, the trial court held a periodic case review hearing and
       found that Father and Mother had fully complied with their case plans and demonstrated their ability to
       fulfill their parental obligations. Based on a successful reunification, the trial court closed the case and
       terminated its jurisdiction. However, such a resolution of the case does not preclude appellate review as “it is
       well established that the reunification of children with their parent and the trial court’s closure of the CHINS
       proceeding does not render an appeal from the CHINS determination moot.” In re Des.B., 2 N.E.3d 828, 834
       n.3 (Ind. Ct. App. 2014). While an appeal is generally dismissed for mootness, we may decide a case “where
       leaving the judgment undisturbed might lead to negative collateral consequences.” Roark v. Roark, 551
N.E.2d 865, 867 (Ind. Ct. App. 1990). Our court has previously determined that a CHINS adjudication may
       have “potentially devastating consequences.” Id. Not only is the record of a CHINS proceeding available to
       criminal courts for sentencing purposes, to prosecutors and other officials for impeachment purposes, and to
       courts for any future actions relating to custody or support, but “CHINS determinations often accumulate

       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017             Page 14 of 20
[21]   Father now appeals. Additional facts will be provided as necessary.


                                 DISCUSSION AND DECISION
[22]   Father appeals the Child’s CHINS adjudication. Parents have a fundamental

       right to direct the care, custody and control of their children, which is

       safeguarded by the Due Process Clause of the Fourteenth Amendment to the

       United States Constitution. In re R.S., 987 N.E.2d 155, 158 (Ind. Ct. App.

       2013). However, parental “rights are limited, and the State has the authority

       under its parens patriae power to intervene when necessary to protect the health

       and safety of children.” Id.


[23]   A CHINS finding does not establish culpability of a parent; rather, it is simply a

       determination that a child requires services “that are unlikely to be provided

       without the coercive intervention of the court.” In re N.E., 919 N.E.2d 102, 106

       (Ind. 2010). The purpose of a CHINS adjudication is to protect the child, not

       punish the parents. Id. Nevertheless, “a juvenile court need not wait until a

       tragedy occurs to intervene.” In re R.S., 987 N.E.2d at 158. Furthermore, in a

       CHINS case, trial courts “are often faced with the challenge of balancing

       multiple factors and multiple voices.” In re K.D., 962 N.E.2d 1249, 1255 (Ind.

       2012). Trial courts “must uphold the due process rights of parents, apply the

       proper law, and take into account recommendations and input” from the GAL,




       and in extreme cases result in the termination of [the] parent[-]child relationship.” Id. at 868. Thus, we will
       review the merits of the CHINS adjudication.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017              Page 15 of 20
       DCS, parents, other family members, the child at issue, “and often several

       attorneys.” Id. “By their very nature, these cases do not fit neatly defined

       guidelines.” Id.


[24]   A CHINS proceeding is classified as a civil action; accordingly, the State bears

       the burden of proving that a child is a CHINS, as defined by the juvenile code,

       by a preponderance of the evidence. Id. at 1253. Our court will not reweigh

       evidence or assess the credibility of witnesses. Id. We will consider only the

       evidence and any reasonable inferences drawn therefrom that support the trial

       court’s decision. Id. In this case, DCS alleged that the Child was a CHINS as

       set forth in Indiana Code section 31-34-1-1:

               A child is a [CHINS] if before the child becomes eighteen (18)
               years of age:


               (1) the child’s physical or mental condition is seriously impaired
                   or seriously endangered as a result of the inability, refusal, or
                   neglect of the child’s parent, guardian, or custodian to supply
                   the child with necessary food, clothing, shelter, medical care,
                   education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


                   (A) the child is not receiving; and


                   (B) is unlikely to be provided or accepted without the
                       coercive intervention of the court.




       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 16 of 20
[25]   Additionally, the trial court issued abbreviated findings of fact in support of its

       CHINS conclusion and appears to have done so sua sponte. Thus, as to the

       issues covered by the trial court’s findings, we apply a two-tiered standard of

       review and will not reverse the findings or judgment of the trial court unless

       clearly erroneous. Ind. Trial Rule 52(A). First, we consider whether the

       evidence supports the factual findings; second, we determine whether the

       findings support the judgment. In re R.S., 987 N.E.2d at 158. We will defer

       substantially to the trial court’s findings of fact but not to its conclusions of law.

       Id. As to the issues not covered by the trial court’s findings, we apply a general

       judgment standard and will affirm if it can be sustained on any legal theory

       supported by the evidence. In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014).


[26]   It is well settled that “a CHINS adjudication may not be based solely on

       conditions that no longer exist.” In re R.S., 987 N.E.2d at 159. Rather, a trial

       court should also take into account “the parents’ situation at the time the case is

       heard by the court.” Id. In the present case, without specifically challenging

       the trial court’s findings, Father claims that the evidence is insufficient to

       support the CHINS adjudication based on an improvement in conditions. He

       points out that DCS favored dismissing the action because it believed that the

       Child’s needs would be satisfied without the coercive intervention of the court.

       Similarly, the service providers involved in the case opined that there were no

       safety issues which would prevent the Child and her siblings from being

       returned to their parents’ care. Father and Mother had been successfully

       managing unsupervised, overnight visits multiple nights per week for several


       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 17 of 20
       months leading up to the fact-finding hearing. During those times, the

       visitation supervisors would “pop in” and observed that Father and Mother

       were able to manage all four children. (Tr. p. 78). Furthermore, Mother, at

       times, cared for the children on her own without incident while Father was at

       work. The evidence establishes that Mother was making progress in therapy

       and in recognizing and addressing her mental health needs. Even in the

       absence of DCS’s involvement, Mother would still be required to attend therapy

       and maintain her medication through her Aspire commitment. Father cites to

       the testimony of the DCS case worker, who indicated that “Father had been

       compliant and demonstrated an understanding of Mother’s mental health issues

       over time.” (Appellant’s Br. p. 12). 5


[27]   We recognize that in cases where parents make positive changes in their lives,

       “we should applaud them rather than condemn them through coercive action.”

       In re R.S., 987 N.E.2d at 159. Here, we do commend Father and Mother for

       taking the steps to improve their parenting skills and jointly address the

       concerns relating to Mother’s mental health. That said, we cannot say that the




       5
         We do note that immediately prior to the fact-finding hearing, the trial court conducted a permanency
       hearing with respect to J.C. and Be.B. During that permanency hearing, issues pertaining to the Child (who
       was not yet adjudicated a CHINS) were also discussed. At the start of the fact-finding portion of the hearing,
       the trial court declined DCS’s request to incorporate the testimony given during the permanency portion
       simply because the trial court “wasn’t listening to it from the standpoint of a fact-finding hearing.” (Tr. p.
       102). This testimony from the DCS caseworker was offered during the permanency portion of the hearing
       and was, therefore, not considered by the trial court for purposes of CHINS fact-finding. While DCS failed
       to elicit this same testimony from the caseworker during the fact-finding portion, we nevertheless note that
       the family’s visitation supervisor testified that she had reviewed Mother’s mental health issues with Father
       and developed a safety plan with Father to recognize Mother’s needs and prevent safety issues.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017           Page 18 of 20
       trial court erred in determining that, at the time of the fact-finding hearing, the

       coercive intervention of the court was still required to ensure the Child’s safety.


[28]   There is evidence from the GAL’s report to support a conclusion by the trial

       court that coercive court intervention was required. Notwithstanding the fact

       that the GAL seemingly agreed with the service providers that the safety issues

       had been eliminated to the extent that a trial home visit could be instituted, the

       GAL raised genuine concerns indicating that court oversight was necessary to

       ensure the protection of the Child during her transition back into Father and

       Mother’s custody. In particular, when Be.B. was removed from the home in

       2015, he was undernourished, which was believed to be the result of the fact

       that Father and Mother had been feeding him homemade formula based on a

       recipe they found online. The GAL had information that Father and Mother

       were planning to feed the same formula to the Child upon her return home.

       Furthermore, the GAL was directly confronted with what appeared to be

       manipulative conduct on the part of Father and Mother as a pretense for

       securing J.C.’s return home for a trial visit. Despite promising the GAL that

       they would maintain J.C.’s enrollment in a particular school, Father and

       Mother reenrolled him elsewhere almost as soon as he was returned home. The

       GAL indicated its belief that, based on their history, Father and Mother would

       similarly promise to voluntarily remedy lingering safety issues concerning the

       Child (i.e., weight checks, ongoing therapy for the family, following through

       with recommendations from Father’s psychological evaluation, etc.) but then

       decline to follow through upon the Child’s return home. In addition, there is


       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 19 of 20
       evidence that, despite a successful reunification when J.C. was removed from

       the home due to Mother’s mental health issues in 2013, Father and Mother

       were unable to maintain a safe environment for the remaining children to

       prevent DCS from becoming involved again. While there is certainly evidence

       to establish that Father and Mother had made substantial improvement in

       remedying the issues raised in the CHINS petition, there is also evidence in

       support of the trial court’s decision that the coercive intervention of the court

       was required to ensure the Child’s safe transition home, and we are not at

       liberty to reweigh that evidence.


                                             CONCLUSION
[29]   Based on the foregoing, we conclude that the trial court did not err in

       adjudicating the Child to be a CHINS.


[30]   Affirmed.


[31]   Crone, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 29A04-1610-JC-2453 | March 28, 2017   Page 20 of 20